Citation Nr: 1600469	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a thoracic tumor, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  The Veteran's service treatment records (STRs) indicate that he had service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a July 2015 decision, the Board remanded the claim for service connection for a thoracic tumor to afford the Veteran a VA examination and to obtain a medical opinion.  The claim has since been returned to the Board for appellate review.  

The Board notes that the Veteran was previously represented by Veterans of Foreign Wars of the United States.  See December 2008 VA Form 21-22.  However, in March 2010 the Veteran executed a new power of attorney appointing a private attorney J. Michael Woods as his representative.  Therefore, the previous power of attorney for Veterans of Foreign Wars of the United States was revoked.  See 38 C.F.R. §14.631(f)(1) (2015).  Subsequently, and prior to certification of the appeal to the Board, the private attorney withdrew his representation in May 2010.  38 C.F.R. § 14.631(c) (2015).  The Veteran has not appointed a new representative since that time, and he is thus, unrepresented before the Board in this appeal.  

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain an adequate VA opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of an etiological opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

A VA examination was conducted in August 2015.  The examiner determined that the Veteran had a malignant neoplasm of the endocrine system that was diagnosed in 1979.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's supporting explanation was that the examiner was unaware of an association between Agent Orange exposure and thymomas.  

The August 2015 negative nexus opinion is inadequate because it is not supported by a complete rationale.  The August 2015 examiner simply indicated that he was unaware of an association between Agent Orange exposure and thymomas without providing any underlying medical rationale, citing to supporting medical literature, or citing to any particular medical expertise.  It also isn't clear if the examiner was merely relying on the lack of a presumptive relationship between the claimed disorder and Agent Orange exposure.  Regardless, remand is required for a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's thoracic tumor from the August 2015 examiner.  If that examiner is unavailable, obtain an examination and opinion from another suitably qualified examiner.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracic tumor had its onset during active service or is otherwise related to the Veteran's military service, to include exposure to herbicides.   

The examiner should specifically address the following:  1) the Veteran's service treatment records; 2) private medical records; 3) the Veteran's contention that his thoracic tumor developed slowly and may have onset during service (See April 2012 VA Form 9); 4) the Veteran's contention that his thoracic tumor is due to herbicide exposure during service. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


